DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 July 2020 and 05 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claims 21-25 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Plainecassagne et al. (US 20130275766) in view of Gueron et al. (US 20090220071).
As per claims 1, 15, and 21, Plainecassagne et al. discloses a system, method and processor comprising:
data cache units storing encrypted data (see paragraphs [0029] and [0040]); and 
a microprocessor coupled to the data cache units, the microprocessor comprising circuitry to access and execute a sequence of cryptographic-based instructions based on the encrypted data, 
decryption of the encrypted data based on a first pointer value (see paragraphs [0027]-[0030] and [0038]-[0041] using the address to obtain the encrypted data which is decrypted); 
execution of a cryptographic-based instruction based on data obtained from decryption of the encrypted data (see paragraphs [0031]-[0036] and [0042]-[0047]); 
operating on a result of execution of a cryptographic-based instruction, wherein the operation is based on a second pointer value; and storage of data in the data cache units, wherein the data stored in the data cache units is based on a result of execution of a cryptographic- based instruction (see paragraphs [0031]-[0036] and [0042]-[0047] where the address is determined based on an offset and stored at the determined address).
Plainecassagne et al. fails to explicitly disclose the microprocessor is pipelined and that the cryptographic-based instructions include encryption of the data and storage of said encrypted data.
However, Gueron et al. teaches a pipelined microprocessor that executes cryptographic-based instructions to encrypt data and store said encrypted data (see paragraphs [0043]-[0047]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Gueron et al. in the Plainecassagne et al. system.
Motivation to do so would have been to allow the processor (CPU) may dispatch an instruction in every cycle (see Gueron et al. paragraph [0047]).
As per claims 2 and 16, the modified Plainecassagne et al. and Gueron et al. system discloses generate, for each cryptographic-based instruction, at least one encryption-based microoperation and at least one non-encryption-based microoperation; and schedule the at least one encryption-based microoperation and the at least one non- encryption-based microoperation for execution based on timings of the encryption-based microoperation (see Gueron et al. paragraph [0047]).

As per claims 4 and 18, the modified Plainecassagne et al. and Gueron et al. system discloses the encryption-based microoperation is based on a counter mode block cipher, and the non-encryption-based microoperation is scheduled to execute in parallel with encryption of a counter (see Plainecassagne et al. paragraphs [0029] and [0032]-[0037]).
As per claims 5, 6, and 19, the modified Plainecassagne et al. and Gueron et al. system discloses the encryption-based microoperation is one of an encryption operation and a decryption operation and the non-encryption-based microoperation is one of a load operation and a store operation (see Plainecassagne et al. paragraphs [0027]-[0036] and Gueron et al. paragraph [0047]).
As per claims 12-14, 24, and 25, the modified Plainecassagne et al. and Gueron et al. system discloses at least one of the first pointer value and the second pointer value is an effective address based on an encoded linear address that is at least partially encrypted, and the circuitry is further to: access the encoded linear address; decrypt an encrypted portion of the encoded linear address based on a key obtained from a register of the processor; and generate the effective address based on a result of the decryption of the encrypted portion of the encoded linear address, wherein the entirety of the encoded linear address is encrypted; and wherein the circuitry to decrypt the encoded linear address is in an address generation unit of the processor (see Plainecassagne et al. paragraphs [0034] and [0044] and Gueron et al. paragraph [0047]).

As per claim 23, the modified Plainecassagne et al. and Gueron et al. system discloses the means for encrypting a result of the execution of the cryptographic-based instruction comprises a store buffer of the processor (see Gueron et al. paragraphs [0043]-[0044]).
Claims 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Plainecassagne et al. and Gueron et al. system as applied to claims 1 and 19 above, and further in view of Bhattacharyya et al. (US 20170063532).
As per claims 7-11 and 20, the modified Plainecassagne et al. and Gueron et al. system discloses the use of pointers, load buffers, and store buffers (see Plainecassagne et al. paragraphs [0027]-[0036] and Gueron et al. paragraphs [0043]-[0044] and [0047]), but fails to explicitly disclose the pointer is used as a tweak input and generating a key stream based on the first pointer value and a counter value; and performing an XOR operation on the key stream and the encrypted data to yield the decrypted data.
However, Bhattacharyya et al. teaches the use of a tweak input and generating a key stream based on the first pointer value and a counter value; and performing an XOR operation on the key stream and the encrypted data to yield the decrypted data (see paragraphs [0057]-[0061] and [0068]).
At a time before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the cryptographic operations of Bhattacharyya et al. in the modified Plainecassagne et al. and Gueron et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the system flexibility by allowing different cryptographic algorithms to be implemented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to performing cryptographic-based instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419